WELLFORD, Senior Circuit Judge,
concurring.
I concur in the court’s opinion. I express concern only in one area: the practice of the prosecution in “vouching” for a prosecution witness in opening statement by making reference to a plea agreement’s provision about testifying “truthfully” and thereby cooperating “fully” with the government. I would disapprove of this practice. I believe that United States v. Drews, 877 F.2d 10, 12 (8th Cir.1989), sets forth the approved (but limited) practice in this regard:
In this circuit, a confederate’s guilty plea or plea agreement is admissible on the government’s direct examination of the witness as evidence of the witness’ credibility or of his acknowledgement of participation in the offense. . United States v. Braidlow, 806 F.2d 781, 783 (8th Cir.1986); United States v. Hutchings, 751 F.2d 230, 237 (8th Cir.1984), cert. denied, 474 U.S. 829, 106 S.Ct. 92, 88 L.Ed.2d 75 (1985).
It should be noted that the plea agreement’s terms about truthful testimony are admissible on the witness’ testimony, not on opening statement of counsel, because it may support or impeach the witness’ credibility. See United States v. Townsend, 796 F.2d 158, 163 (6th Cir.1986). In Drews, furthermore, the district court gave cautionary instructions about taking into account whether “the witnesses’s testimony may have been influenced by a desire to please the government.” Id. at 12. I believe this is the proper practice in such a situation,1 although it may not be necessary also to instruct the jury to consider this testimony with “greater care and caution.” Id.
Although I am disposed to consider the action here to have been error, I am satisfied that it was harmless error under all the circumstances. McCrary did not request a cautionary instruction nor, apparently, object during the prosecution’s opening statements.

. The government should not "suggest or imply that it had independently verified the witnesses’ testimony.” United States v. Drews, 877 F.2d 10, 12 (8th Cir.1989).